Name: Commission Regulation (EEC) No 2716/92 of 17 September 1992 prolonging for the first time the suspension of the advance fixing of the import levy for rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18. 9 . 92 No L 275/21Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2716/92 of 17 September 1992 prolonging for the first time the suspension of the advance fixing of the import levy for rice measure for a period, which will make it possible to monitor the situation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 674/92 (2), and in particular the first paragraph of Article 13 (7) thereof, Whereas Article 13 (7) of Regulation (EEC) No 1418/76 provides that the provisions concerning advance fixing of the levy may be suspended if the market situation shows that the application of such provisions will or is likely to cause difficulties ; Whereas Commission Regulation (EEC) No 2667/92 (3) suspended advance fixing of the import levy for rice ; whereas the reasons which led to that suspension still exist ; whereas it is important, therefore, to continue that HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 2667/92 ' 17 September 1992' is hereby replaced by '24 September 1992'. Article 2 This Regulation shall enter into force on 18 September 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 September 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 166, 25. 6 . 1976, p. 1 . 0 OJ No L 73, 19. 3 . 1992, p. 7. 0 OJ No L 270, 15. 9 . 1992, p. 12.